Title: From John Adams to the President of Congress, No. 26, 26 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 26 March 1780. RC (PCC, No. 84, I, f. 357–360). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:573–576.
     In this letter, received by Congress on 31 July and read on 1 Aug., John Adams used material taken from British newspapers to describe the celebrations on 2 March at Dublin over the passage of the Irish Trade Bill and summarized in detail the addresses of both Houses of the Irish Parliament thanking the King for approving it. He also included the text of the instructions of 7 March from the “Freeholders of the County of Dublin” to their representatives, requiring them to seek the repeal of Poyning’s Law and concluded with a summary of other events showing Ireland’s determination to be free of domination by the British Parliament. For a discussion of Poyning’s Law, see vol. 8:370–371.
    